DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 have been presented for examination and are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-13, 15-18 and 20 are rejected Under 35 U.S.C. 102 (a) (1) as being anticipated by Cronin et al. (US 20160012810 hereinafter Cronin).

With respect to claims 1 and 16, Cronin teaches a computer-implemented method comprising: 
detecting an event at a sporting activity by use of a signal generator with a data processor and a sensor subsystem, the event detection being triggered by a sensor of the sensor subsystem detecting a signal exceeding a pre-defined threshold (Cronin, see FIG. 4 and paragraphs [0037-0043], in step 410, one or more digital whistles are activated. The digital whistles may be used by the individuals (e.g., umpire, referee, officials) presiding over a sporting event. The referees may activate the digital whistles, for example, by blowing into the digital whistle much like existing whistles currently used. The act of blowing into the digital whistle may trigger one or more actuators that initiates a digital signal to be transmitted. …The type of digital signal provided by the digital whistle may be based on the input provided by the referee. For example, different variations in breath blown (i.e., interpreted as being equivalent to pre-defined threshold) into the digital whistle may be detectable. The different variations can be used to indicate different types of signals to be sent);
 generating a signal message including information indicative of the event detection (Cronin, see FIG. 4 and paragraphs [0037-0043], where the digital whistle may include a plurality of buttons directed at different signals that can be generated based on the situation detected);
 establishing, by use of the data processor of the signal generator, a connection with a data network (Cronin, see paragraphs [0027-0031, 0035] from the signal processor 225, a signal is provided to the communication link 230  (i.e., interpreted as being equivalent to data network)of the digital whistle 210. This signal may correspond to the wireless transmission provided to the whistle processor of FIG. 1 (i.e., interpreted as being equivalent to establishing a connection with a data network). It may be possible that the wireless transmission from the communication link 230 of the digital whistle 210 is provided directly to each of the player processor 235 associated with the players participating in the sporting event. The communication link 240 facilitates the player processor 235 in receiving inputs from the digital whistle 210); 
sending the signal message to a message broker via the data network(Cronin, see paragraphs [0020-0021] the wireless transmission from the digital whistle 105 may be provided to the whistle processor 115. The whistle processor 115 (i.e., interpreted as being equivalent to message broker), as indicated above, is associated with the game clock 120. Upon receipt of the wireless transmission, the whistle processor 115 processes the received wireless transmission. The whistle processor 115 also processes the received wireless signal from the digital whistle 105 in order to send a signal to each of the players 125 playing in the sporting event); and
 causing the message broker to forward the signal message to subscribed subscriber platforms (Cronin, see paragraphs [0028-0029, 0037] the digital whistle 210 incorporate some sort of notification for the referee 205 to indicate that the digital whistle 210 received the signal from the referee 205 (e.g., blowing into the whistle). This notification (i.e., local feedback) may be provided via a tone that is generated from the audible sound generator 220 of the digital whistle 210. The digital whistle 210 may provide other methods of notification (e.g., vibration, lights) that can be used to indicate that the digital whistle 210 had been blown by the referee 205. Paragraphs [0039-0044] further discloses in step 440, the whistle processor transmits an output signal to the clock and/or each player. More specifically, once the whistle processor is able to determine why the digital signal is sent from one or more digital whistles, the whistle processor generates instructions that can then be sent to the clock and/or each player playing the sport (i.e., interpreted as being equivalent to subscriber platforms which includes game clock, players associated with the sporting event)).

With respect to claims 2 and 17, Cronin teaches the method, wherein the signal generator is of a type from the group consisting of: a smart whistle, a penalty flag, a turnover beanbag, a booth official device, and a player-worn device (Cronin, see paragraphs [0019, 0027-0029] the digital whistle 105 may be used to signal changes in game phases (e.g., when a play is over) and violations of game rules (i.e., interpreted as being equivalent to a penalty flag). The digital whistle 210 incorporate some sort of notification for the referee 205 to indicate that the digital whistle 210 received the signal from the referee 205 (e.g., blowing into the whistle). This notification (i.e., local feedback) may be provided via a tone that is generated from the audible sound generator 220 of the digital whistle 210 (i.e., interpreted as being equivalent to smart whistle that is generating signal). The digital whistle 210 may provide other methods of notification (e.g., vibration, lights) that can be used to indicate that the digital whistle 210 had been blown by the referee 205. The player processor 235, is used to facilitate notifying each of the players that the digital whistle 210 has been blown. The player processor 235, may be embedded within a helmet (e.g., football helmet) used by the player.  The player processor 235 may be associated with the uniform or attached to the body of the players (i.e., interpreted as being equivalent to a player-worn device )).

With respect to claims 3 and 18, Cronin teaches the method, wherein the sensor subsystem includes one or more sensors of a type from the group consisting of: a microphone (Cronin, see paragraph [0032] The amplifier 250 may be used, in situations where the output is an audio-based signal, to amplify the output from the signal processor 245 into a signal that can be heard by the player via speakers 255 associated with the player processor 235), a vibration sensor, a pressure sensor (Cronin, see paragraphs[0026, 0028] Within the digital whistle 210, an actuator 215 (e.g., pressure sensor) may also be situated. The digital whistle 210 may provide other methods of notification (e.g., vibration, lights) that can be used to indicate that the digital whistle 210 had been blown by the referee 205), a temperature sensor, a humidity sensor, a barometric pressure sensor, a gyroscope, a magnetometer, an accelerometer, and a photoresistor).

With respect to claims 5 and 20, Cronin teaches the method, wherein the event detection corresponds to the blowing of a whistle (Cronin, see paragraphs [0019, 0027-0029] the digital whistle 105 may be used to signal changes in game phases (e.g., when a play is over) and violations of game rules (i.e., interpreted as being equivalent to a penalty flag). The digital whistle 210 incorporate some sort of notification for the referee 205 to indicate that the digital whistle 210 received the signal from the referee 205 (e.g., blowing into the whistle)).

With respect to claim 6, Cronin teaches the method, wherein the signal generator further includes a local alert subsystem having one or more local alert output devices configured to alert a user of the signal generator (Cronin, see paragraphs [0028-0029, 0037] the digital whistle 210 incorporate some sort of notification (i.e., alert ) for the referee 205 to indicate that the digital whistle 210 received the signal from the referee 205 (e.g., blowing into the whistle). This notification (i.e., local feedback) may be provided via a tone that is generated from the audible sound generator 220 of the digital whistle 210. The digital whistle 210 may provide other methods of notification (e.g., vibration, lights) that can be used to indicate that the digital whistle 210 had been blown by the referee 205).

With respect to claim 7, Cronin teaches the method, wherein the local alert subsystem includes one or more devices of a type from the group consisting of: light-emitting diodes (LEDs), a haptic motor to cause physical vibration of the signal generator, and a speaker to emit audible sounds  (Cronin, see paragraphs[0026, 0028] Within the digital whistle 210, an actuator 215 (e.g., pressure sensor) may also be situated. The digital whistle 210 may provide other methods of notification (e.g., vibration, lights) that can be used to indicate that the digital whistle 210 had been blown by the referee 205. Paragraph [0032] further discloses the output prepared by the signal processor 245 is then provided to an amplifier 250. The amplifier 250 may be used, for example, in situations where the output is an audio-based signal, to amplify the output from the signal processor 245 into a signal that can be heard by the player via speakers 255 associated with the player processor 235. If the player processor 235 is embedded within a player helmet (e.g., football helmet), the amplifier 250 may be required to amplify the signal less since the speakers 255 may be situated in close proximity to the ears of the player).

With respect to claim 8, Cronin teaches the method, wherein the signal generator further includes a manual button with which a user can manually signal the occurrence of an event by manually pressing the button (Cronin, see FIG. 4 and paragraphs [0037-0043], the digital whistle may be activated in other ways other than the act of blowing. The digital whistle may have a corresponding button that the referee may press in order to trigger the actuators for the digital signal. In this way, the referee may be able to transmit a digital signal without actually blowing into the digital whistle. It should be noted that there may be other ways (aside from blowing into the whistle or pressing a button associated with the whistle) that could be used to enable a digital signal to be generated and subsequently transmitted. …Where the digital whistle may include a plurality of buttons directed at different signals that can be generated based on the situation detected). 

With respect to claim 9, Cronin teaches the method, wherein the connection with a data network includes a Bluetooth™ Low Energy (BLE) wireless data connection (Cronin, see paragraphs [0017, 0027] The wireless activator provides a wireless signal to one or more individuals (e.g., players, time keeper) when a referee uses the whistle. In this way, the wireless signal can provide an instantaneous signal received by the one or more individuals to indicate when the play ends and also when the game clock should be stopped. The systems and methods provide a solution that overcomes the potential problem of the signals via the whistles being unheard (i.e., drowned out by the crowd). From the signal processor 225, a signal is provided to the communication link 230  (i.e., interpreted as being equivalent to data network)of the digital whistle 210. This signal may correspond to the wireless transmission provided to the whistle processor of FIG. 1. It may be possible that the wireless transmission from the communication link 230 of the digital whistle 210 is provided directly to each of the player processor 235 associated with the players participating in the sporting event). 

With respect to claim 10, Cronin teaches the method, wherein establishing a connection with a data network further includes establishing a connection with a gateway(Cronin, see paragraphs [0027-0031, 0035] from the signal processor 225, a signal is provided to the communication link 230  (i.e., interpreted as being equivalent to data network)of the digital whistle 210. This signal may correspond to the wireless transmission provided to the whistle processor of FIG. 1 (i.e., interpreted as being equivalent to establishing a connection with a data network). It may be possible that the wireless transmission from the communication link 230 of the digital whistle 210 is provided directly to each of the player processor 235 associated with the players participating in the sporting event. The communication link 240 facilitates the player processor 235 in receiving inputs from the digital whistle 210).

With respect to claim 11, Cronin teaches the method, wherein the message broker is configured to maintain subscription data corresponding to topics subscribed to by the subscriber platforms (Cronin, see paragraphs [0028-0029, 0037] the digital whistle 210 incorporate some sort of notification for the referee 205 to indicate that the digital whistle 210 received the signal from the referee 205 (e.g., blowing into the whistle). This notification (i.e., local feedback) may be provided via a tone that is generated from the audible sound generator 220 of the digital whistle 210. The digital whistle 210 may provide other methods of notification (e.g., vibration, lights) that can be used to indicate that the digital whistle 210 had been blown by the referee 205. Paragraphs [0039-0044] further discloses in step 440, the whistle processor transmits an output signal to the clock and/or each player. More specifically, once the whistle processor is able to determine why the digital signal is sent from one or more digital whistles, the whistle processor generates instructions that can then be sent to the clock and/or each player playing the sport (i.e., interpreted as being equivalent to subscriber platforms which includes game clock, players associated with the sporting event)).

With respect to claim 12, Cronin teaches the method, including categorizing the signal message into one or more subscriber topics(Cronin, see paragraphs [0019, 0022, 0027-0032] the digital whistle 105 may be used to signal changes in game phases (e.g., when a play is over) and violations of game rules (i.e., interpreted as being equivalent to detecting a penalty flag also equivalent subscriber topics). The digital whistle 210 incorporate some sort of notification for the referee 205 to indicate that the digital whistle 210 received the signal from the referee 205 (e.g., blowing into the whistle). This notification (i.e., local feedback) may be provided via a tone that is generated from the audible sound generator 220 of the digital whistle 210 (i.e., interpreted as being equivalent to smart whistle that is generating signal). The digital whistle 210 may provide other methods of notification (e.g., vibration, lights) that can be used to indicate that the digital whistle 210 had been blown by the referee 205. The player processor 235, is used to facilitate notifying each of the players that the digital whistle 210 has been blown. The player processor 235, may be embedded within a helmet (e.g., football helmet) used by the player.  The player processor 235 may be associated with the uniform or attached to the body of the players (i.e., interpreted as being equivalent to a player-worn device )).

With respect to claim 13, Cronin teaches the method, including determining which of one or more subscriber topics into which the signal message has been categorized (Cronin, see paragraphs [0019, 0022, 0027-0032] the digital whistle 105 may be used to signal changes in game phases (e.g., when a play is over) and violations of game rules (i.e., interpreted as being equivalent to detecting a penalty flag also equivalent subscriber topics). The digital whistle 210 incorporate some sort of notification for the referee 205 to indicate that the digital whistle 210 received the signal from the referee 205 (e.g., blowing into the whistle). This notification (i.e., local feedback) may be provided via a tone that is generated from the audible sound generator 220 of the digital whistle 210 (i.e., interpreted as being equivalent to smart whistle that is generating signal). The digital whistle 210 may provide other methods of notification (e.g., vibration, lights) that can be used to indicate that the digital whistle 210 had been blown by the referee 205. The player processor 235, is used to facilitate notifying each of the players that the digital whistle 210 has been blown. The player processor 235, may be embedded within a helmet (e.g., football helmet) used by the player.  The player processor 235 may be associated with the uniform or attached to the body of the players (i.e., interpreted as being equivalent to a player-worn device )).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cronin et al. (US 20160012810 hereinafter Cronin) in view of Aman et al. (US 20110173235 hereinafter Aman).

With respect to claims 4 and 19, Cronin teaches the method, wherein the subscriber platforms are of a type from the group consisting of: 
a game clock (Cronin, see FIG. 1 and paragraph [0007-0008] In some sports (e.g., football, basketball), the operation of the game clock is associated with the signals via whistles provided by the various individuals presiding over the game), and a light array (Cronin, see paragraph [0022, 0028] the player processor 130 may also provide light-based signals that can be picked up by the player 125 and surrounding players as well), 
Cronin yet fails explicitly to disclose  the subscriber platforms are of a type from the group consisting of: a scoreboard, a video display or recording device, an event logging device, a console or dashboard control device. 
However, Amen discloses a scoreboard, a video display or recording device, an event logging device, a console or dashboard control device (Amen, see paragraphs [0179] During the sporting event, it would be typical to expect at least one manually operated game camera 270 to be collecting audio and video game recordings 120a, at this point forming disorganized content 2a. What is desirable is a system capable of detecting or accepting at least the related information of manual observations 200, including official information (scoresheet data) 210, game clock scoreboard data 230 (i.e., interpreted as being equivalent to a scoreboard) and other game activities 250, such as hits, turnovers, etc. in the sport of ice hockey. It is likewise desirable to detect or accept the related information of referee game control signals 400, including data from manually operated game officiating devices 410, such as an umpire's ball/strike/out clicker, and data representing manual game officiating movements 430, such as hand signals and penalty flags. Paragraphs [0284-0285, 0289] further discloses FIG. 11a is exemplary, and as such the session console 14 is being referred to as the scorekeeper's session console 14. … FIG. 11a, the scorekeeper ideally begins the recording and contextualization of session 1 by using screen 14-s1 to select the appropriate game from schedule).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Cronin with teaching of Amen provides a method for detecting sporting scoreboard movements, display or recording device, an event logging device, a console or dashboard control device, a center-of-activity detecting tripod and a server for receiving all differentiated object tracking data and marks and then using this to contextualize and organize the recorded content via the session processor. Thus, the differentiates the stream of periodic object tracking data into stream of aperiodic observation data, integrates stream of observations into content segments, synthesizes stream of observations and integrated content segment, and blending of recordings, recalls recording content, and establishes session processing language by issuing identifiable session marks each time the activity threshold is crossed, where the combination of elements according to known methods would yield a predictable result.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cronin et al. (US 20160012810 hereinafter Cronin) in view of Chen et al. (US 20190045207 hereinafter Chen).

With respect to claim 14, Cronin teaches the method, yet fails explicitly to disclose wherein the signal message includes information corresponding to a quality of service.
However, Chen discloses wherein the signal message includes information corresponding to a quality of service (Chen, see paragraphs [0575-0576]  data from visual sensors may be analyzed using image and/or video processing techniques to identify an incident and/or event captured in the visual data (e.g., using feature recognition, image classification, artificial intelligence, machine learning, artificial neural networks, and so forth). Further, in some embodiments, detection of an incident may be triggered based on the cumulative detection of multiple anomalies, incidents, and/or events over a period of time.  …Sensor data captured by the first device around the approximate time and location of the incident may be deemed relevant to the incident. Accordingly, the relevant sensor data may be preserved, such as by designating it with a high priority and/or quality of service (QoS) designation, and storing it on a suitable memory or storage device. Paragraphs [0612-0613] further discloses this technology could be used for a soccer sporting event to identify and/or distinguish the game ball from other nearby balls (e.g., balls that are out of play, on the sidelines, and/or in the stands), analyze the field, goal, ball in play, and player positions, and/or detect rule violations (e.g., fouls and penalties, such as an offsides player)).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Cronin with teaching of Chen to provide the method for  information corresponding to a quality of service. Thus, the subject that detected the event notifies other relevant subjects (e.g., nearby subjects in many cases) in real time to lock their respective counterpart data snapshots. Further, the data retention problem can be addressed using quality of service (QoS) designations to prioritize which data to store versus expire (e.g., visual data versus other forms of data), where the combination of elements according to known methods would yield a predictable result (Chen, see paragraph [0528]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cronin et al. (US 20160012810 hereinafter Cronin) in view of Eisner (US 20200187150 hereinafter Eisner).

With respect to claim 15, Cronin teaches the method, yet fails explicitly to disclose including determining a physical location of the signal generator using trilateration.
However, Eisner discloses including determining a physical location of the signal generator using trilateration (Eisner, see paragraphs [0079, 0241] “Triangulation” is the process of determining a location of a point by measuring angles to it from known points at either end of a fixed baseline, rather than measuring distances to the point directly (e.g., trilateration). The point can then be fixed as the third point of a triangle with one known side and two known angles).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Cronin with teaching of Eisner to provide the method for locating a network device using trilateration. Thus, secure sockets layer provides for secure communication between a source and destination by allowing mutual authentication, the use of digital signatures for integrity, and encryption for privacy, where the combination of elements according to known methods would yield a predictable result (Eisner, see paragraph [0191]).

  Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes: 
PG. Pub. US 20120002509 Portable system for acquisition and detection of whistle type refereeing acoustic signal for sporting event playing time control installation, has processor delivering digital refereeing signal in response to detection of refereeing signal .
PG. Pub US 20150124568 Method for field referee officiating timed sports event, involves transmitting signal from referee to event clock controller signaling to stop event clock. 
PG. Pub US System for signaling users in sport event tournament with multiple alert signals, has secondary alert devices in selected field or play area in multiple field areas that receive activation signals in response to activation of whistle.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



12/08/2022

/ELIZABETH KASSA/Examiner, Art Unit 2457

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457